Citation Nr: 1200903	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to an effective date earlier than July 23, 2008, for the award of service connection for adenocarcinoma of the prostate.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which awarded service connection for residuals of prostate cancer, effective July 23, 2008.  The Veteran has appealed the effective date assigned.

The Board notes that the Veteran had a hearing before the undersigned Veterans Law Judge in July 2009; however, at that time, the issue of entitlement to an earlier effective date was not on appeal.  Thus, there was no testimony provided on this issue.


FINDINGS OF FACT

1.  The Veteran first filed a formal claim for service connection for adenocarcinoma of the prostate on July 23, 2008.

2.  There is no formal claim, informal claim, or written intent to file a claim for service connection for adenocarcinoma of the prostate prior to July 23, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2008, for the award of service connection for adenocarcinoma of the prostate have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board begins by noting that as service connection, an initial rating, and an effective date have been assigned during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date, the RO properly provided him with a statement of the case addressing the effective-date issue.

VA has fulfilled its duty to assist the claimant.  VA did not obtain any additional evidence in connection with the claim for an earlier effective date (versus the claim for service connection); however, such was not necessary.  Because the Veteran concedes that he did not submit a claim for service connection for adenocarcinoma of the prostate prior to July 2008, see July 2008 VA Form 21-526, Veteran's Application for Compensation or Pension, and July 2009 statement, the Veteran's claim will be denied as a matter of law.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Earlier Effective Date

For background purposes, on July 23, 2008, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, wherein he indicated that he was seeking compensation benefits for prostate cancer.  See VA Form 21-526 at Part B, Section 1.  When asked if he had ever filed a claim with VA, the Veteran circled, "No."  Id. at Section I at 2a.

In the November 2008 rating decision on appeal, the RO awarded service connection for adenocarcinoma of the prostate and assigned a 20 percent evaluation, effective July 23, 2008.

In the Veteran's notice of disagreement as to the effective date assigned, he stated that he had been treated by VA doctors starting in January 2000 for prostate problems and that he would ask them why he was having prostate issues, and that each doctor replied, "I don't know."  See Statement received in July 2009.  The gist of the Veteran's argument is that the VA doctors knew he was a Vietnam veteran and had prostate problems and that they should have told him that he could file a claim for compensation benefits for prostate cancer.  The Veteran stated he felt that VA had committed fraud in not telling him of his entitlement to this benefit.  

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).   Additionally, under 38 C.F.R. § 3.155(a), the veteran, a representative of the veteran, or a Member of Congress can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2011) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

The Board has carefully reviewed the evidence of record and finds that entitlement to an effective date earlier than July 23, 2009, for the award of service connection for adenocarcinoma of the prostate is legally precluded.  The reasons follow.

There is no dispute that the Veteran first filed a formal claim for service connection for prostate cancer on July 23, 2008.  See July 2008 VA Form 21-526 and July 2009 statement from the Veteran.  The Veteran's entire argument for why he is entitled to an earlier effective date is based upon his allegation that VA doctors should have informed him that he could file a claim for service connection for prostate cancer because he was a Vietnam veteran.  He states the VA doctors deliberately provided an answer that failed to put him on notice of this entitlement.  Even if these facts are true (that VA doctors failed to inform the Veteran of his entitlement to VA benefits for prostate cancer), they do not provide a basis to award an earlier effective date.  Specifically, there is no duty on the part of VA doctors, or any VA employee, to inform veterans of potential benefits to which they may be entitled.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  

In that case, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) addressed a statute (that has since been repealed but was in existence at the time the Veteran claims he was treated by VA), which stated the following:

The Secretary shall provide, to the maximum extent possible, aid and assistance (including personal interviews) to members of the Armed Forces, veterans, and eligible dependents with respect to subsections (b) and (c) [of Section 7722] and in the preparation and presentation of claims under the laws administered by the Department [of VA].

Id. citing 38 U.S.C.A. § 7722(d).  

There, the veteran argued that the Secretary of VA had violated this statute by failing to provide her with a formal claim form and to assist her in executing it when she visited a regional office years before to seek benefits.  Id.  The Federal Circuit stated that it was "doubtful" whether this statute created any enforceable rights for an applicant for benefits who did not receive assistance in presenting a claim and noted that the provisions appeared to be "horatory rather than to impose enforceable legal obligations upon the Secretary."  Id.  It then added the following:

In any event, nothing in those provisions indicates, or even suggests, that the Secretary's failure to provide assistance to a claimant justifies ignoring the unequivocal command in 38 U.S.C. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor.  See Newport News Shipbuilding & Dry Dock Co. v. Garrett, 6 F.3d 1547, 1559 (Fed. Cir. 1993) ("the specific substantive section in issue here ... surely trump[s] other general goals of the overall statute to the extent that they are arguably inconsistent, particularly where the general goals are stated only in general, introductory and hortatory language").  Rodriguez did not file a formal or informal application until 1990, and under the statute that - and not an earlier date at which the Secretary allegedly failed to provide her assistance in filing her claim - is the effective date of her benefits.

Id. (Italics and underline added.)  

VA doctors are not under an obligation to inform a veteran of the possible entitlement to VA benefits.  The Veteran first filed a claim for benefits for prostate cancer on July 23, 2008.  Entitlement to an effective date earlier than that is legally precluded.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran's allegation that the VA doctors committed "fraud" in failing to inform him of his potential entitlement to VA benefits as contemplated by VA regulation is misplaced.  Fraud is defined by VA regulation as:

an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining, or assisting an individual to obtain or retain, eligibility for Department of Veterans Affairs benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.

38 C.F.R. § 3.1(aa)(2) (2011).

The regulation addresses fraud when obtaining or retaining VA benefits versus failing to disclose facts, which prevented someone from obtaining or retaining benefits.  Thus, the regulation would not apply to the Veteran's circumstances.

The Board is aware that the Veteran has alleged that there are records from 2000 and 2001 that show he was having prostate problems.  VA has obtained the 2006 private medical records from when the Veteran was diagnosed with prostate cancer.  The Board finds that an attempt to obtain any medical records prior to 2006 is not warranted, as it would not provide a basis to award an earlier effective date.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) ("a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.").

Applying the provisions of 38 U.S.C.A. § 5110(a), the Board finds that the earliest effective date for the award of service connection for adenocarcinoma of the prostate is July 23, 2008, as that is the date the Veteran submitted a claim for service connection for residuals of prostate cancer.  

Accordingly, for the reasons stated above, the Board finds that entitlement to a grant of an effective date earlier than July 23, 2008, for the award of service connection for adenocarcinoma of the prostate is not warranted.  There was no written evidence of an intent by the Veteran (or a representative of the Veteran) to file a claim for service connection for such disability prior to this date.  The appeal is denied.




ORDER

Entitlement to an effective date earlier than July 23, 2008, for the award of service connection for adenocarcinoma of the prostate is denied.



__________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


